


Exhibit 10.8(c)

 

Second Amendment to Manufacturing and Supply Agreement

 

This Second Amendment to the Manufacturing and Supply Agreement (this “Second
Amendment”) is made as of October 17, 2014 (the “Effective Date of this Second
Amendment”) by and between Pfizer, Inc., a corporation organized and existing
under the laws of the State of Delaware, with offices at 235 E. 42nd Street, New
York, NY 10017 (“Pfizer”) and Kythera Biopharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware, having an
address of 30930 Russell Ranch Road, Third Floor, Westlake Village, CA 91362
(hereinafter “Customer”).

 

WHEREAS, Pfizer and Customer have entered into that certain Manufacturing and
Supply Agreement by and between Pfizer Inc., and Kythera
Biopharmaceuticals, Inc., dated as of July 7, 2009, (the “Agreement”) and
amended by a First Amendment dated May 21, 2012;

 

WHEREAS, Pfizer and Customer entered into a Product Addendum to the Supply
Agreement (the “Product Addendum”) also dated July 7, 2009 as amended by a First
Amendment dated May 21, 2012.

 

WHEREAS, Pfizer and Customer desire to extend the term of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pfizer and Customer
agree as follows:

 

1.       Section 9.1 Term of Agreement is hereby DELETED in its entirety and
REPLACED with the following:

 

“Section 9.1 Term of Agreement.  This Agreement shall commence on the Effective
Date and shall remain in effect until December 31, 2016 (the “Term” of this
Agreement) unless terminated pursuant to the Article or extended upon the mutual
written agreement of the Parties.”

 

2.       Section 10.  Notices is hereby DELETED in its entirety and REPLACED
with the following:

 

Section 10 Notices. Any notice required to be given hereunder shall be in
writing in the English language and shall be deemed to have been sufficiently
given: (i) when delivered in person, (ii) on the fifth Business Day after
mailing by registered or certified mail, postage prepaid, return receipt
requested, (iii) on the next Business Day after mailing by overnight courier
service, or (iv) when delivered via facsimile with original delivered via one of
the preceding methods; to the address specified below:

 

If to Company:

Pfizer Inc.

 

7000 Portage Road

 

Kalamazoo, MI 49001

 

1

--------------------------------------------------------------------------------


 

 

Attn:

President, Pfizer CentreSource

 

Fax. No.:

269-833-4229

 

 

With copy to:

Pfizer Inc.

 

7000 Portage Road

 

Kalamazoo, MI 49001

 

Attn: Senior Corporate Counsel

 

Fax. No.:

269-833-3661

 

 

If to Purchaser:

Kythera Biopharmaceuticals, Inc.

 

30930 Russell Ranch Road, Third Floor

 

Westlake Village, CA 91362

 

 

 

Telephone:

818-587-4500

 

Facsimile:

818-587-4563

 

Attn:

Majed Kheir, ED Supply Chain and Planning

 

 

With a copy to:

Kythera Biopharmaceuticals, Inc.

 

30930 Russell Ranch Road, Third Floor

 

Westlake Village, CA 91362

 

 

 

Telephone:

818-587-4500

 

Facsimile:

818-587-4591

 

Attn:

Jeff Webster, SVP Operations

 

Either Party may, by notice to the other Party, change the addresses and names
given above.

 

3.             Except as specifically amended above, all terms and conditions of
the Product Addendum, as amended, and Agreement, as amended, shall remain in
full force and effect and are hereby ratified and confirmed.

 

4.         In the event that there are any conflicts between the terms of this
Second Amendment and the terms of the Agreement, the terms of this Second
Amendment shall control.  The terms of this Second Amendment shall be
controlling over any terms of any purchase order, sales acknowledgement, invoice
or other such documents issued by either Party.

 

5.         This Second Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which shall together
constitute one and the same agreement, and shall become effective when signed by
each of the parties hereto and delivered to the other party in person or by
facsimile or other reliable electronic means.

 

IN WITNESS WHEREOF, the parties hereto have caused their authorized
representatives to execute this Second Amendment as of the date first written
above.

 

2

--------------------------------------------------------------------------------


 

Pfizer, Inc.

 

Kythera Biopharmaceuticals, Inc.

 

 

 

By:

/s/ Michael J. Kosko

 

By:

/s/ Jeff Webster

Name:

Michael J. Kosko

 

Name:

Jeff Webster

Title:

President, Pfizer CenterSource

 

Title:

SVP, OPS

 

 

 

 

 

 

Signed on the 30th day of October 2014

 

Signed on the 17 day of October 2014

 

3

--------------------------------------------------------------------------------
